Title: Thomas Jefferson to James Madison, 26 March 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir

Monticello
 Mar. 26.
14.
          The
inclosed from
Dr
Brown is this moment come to hand, and supposing it may possibly be of
some importance I send it off immediately to the post office
in
on the bare possibility it may get there in
time for the mail of this morning. if it fails it will have to wait there 4.
days longer. ever affectly yours
          Th:
            Jefferson
        